Citation Nr: 9906274	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-25 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an extension beyond September 30, 1996, of a 
temporary total convalescent rating assigned following left 
knee surgery performed on July 11, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 



INTRODUCTION

The veteran served on active duty from October 1992 to May 
1994.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the RO that 
denied her claim of entitlement to an extension beyond 
September 30, 1996, of a temporary total convalescent rating.

The Board notes that, in the veteran's January 1997 claim for 
an extension of a temporary total rating, she also claimed 
entitlement to an increased rating for her service-connected 
left knee disability.  The RO has not adjudicated that claim.  
This matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Service connection is in effect for residuals of trauma 
to the veteran's left knee, including limitation of motion 
and a popliteal cyst.

2.  On July 10, 1996, the veteran was hospitalized for 
arthroscopy and surgical reconstruction of the anterior 
cruciate ligament of her left knee.  

3.  By an October 1996 rating decision, the RO granted a 
temporary total convalescent rating from July 10, 1996, 
through August 31, 1996, pursuant to 38 C.F.R. § 4.30.  By a 
November 1996 rating decision, the RO extended the temporary 
total rating through September 30, 1996.

4.  In January 1997, the veteran submitted a claim for an 
extension of the temporary total rating for the period from 
October 1, 1996 to January 3, 1997.


5.  The veteran required crutches and casting of her left 
knee subsequent to the July 1996 surgery.  However, in August 
1996, the cast was removed, and the need for crutches was 
discontinued.  Prior to October 1, 1996, her surgical wound 
was well healed, and there was no evidence of severe 
residuals of the surgery.  

6.  Subsequent to September 30, 1996, the veteran required no 
further convalescence, in that she was not immobilized, she 
underwent physical therapy, she returned to work per her 
surgeon's authorization, and contemporaneous medical evidence 
reflects that she had no left knee complaints on January 3, 
1997.


CONCLUSION OF LAW

Extension of the temporary total convalescent rating beyond 
September 30, 1996 is not warranted.  38 U.S.C.A. §§ 5107, 
7104 (West 1991); 38 C.F.R. § 4.30 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and her representative contend that the veteran 
is entitled to extension of a total temporary rating for 
convalescence from October 1, 1996 to January 3, 1997.  In 
this regard, the Board notes that a temporary total 
convalescent rating will be assigned when a veteran undergoes 
treatment of a service-connected disability that resulted in 
(1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or 

more.  38 C.F.R. § 4.30(a) (1998).  The award of the 
temporary total rating is to be made effective from the date 
of hospitalization and continues "for a period of 1, 2, or 3 
months from the first day of the month following such 
hospital discharge."  38 C.F.R. § 4.30 (1998).

In addition, a temporary total rating may be extended.  
38 C.F.R. § 4.30(b) (1998).  Particularly, extensions of 1, 2 
or 3 months beyond the initial 3 months may be made under 
paragraph (a) (1), (2) or (3) of 38 C.F.R. § 4.30, as 
described above.  38 C.F.R. § 4.30(b)(1) (1998).  Extensions 
of 1 or more months, up to 6 months beyond the initial 6-
month period, may be made under 38 C.F.R. § 4.30 (a) (2) or 
(3), upon approval of the Adjudication Officer.  38 C.F.R. 
§ 4.30(b)(2) (1998).  

Here, by a June 1995 rating decision, the RO granted service 
connection for residuals of trauma to the veteran's left 
knee, including limitation of motion and a popliteal cyst.  
On July 11, 1996, the veteran underwent arthroscopy and 
surgical reconstruction of the anterior cruciate ligament of 
her left knee, at a VA hospital, in order to improve the 
condition of her service-connected disability.  Preoperative 
VA treatment notes, dated in June 1996, reflect that, prior 
to surgery, she wore a brace on her left knee, worked at a 
chicken plant, and stood for eight hours a day.  A VA 
treatment note dated July 11, 1996, reflects that, 
immediately following surgery, she was fitted with a full-
length cast of her left leg and foot.  She was discharged the 
next day, and was walking with crutches.  A request for 
prosthetic devices, dated July 15, 1996, reflects that she 
had a wheelchair.  

VA outpatient treatment notes dated July 26, 1996 reflect the 
surgeon's comments that the veteran was still wearing a cast 
and using crutches, but that the wound looked good.  A July 
31, 1996 VA outpatient treatment note by the surgeon reflects 
that the wound was healed nicely.  An August 16, 1996, VA 
outpatient treatment note reflected the surgeon's opinion 
that the veteran should use crutches for "several days" 
until she developed confidence in ambulating.  The surgeon 
referred 

her to physical therapy for rehabilitation.  A September 13, 
1996, VA outpatient treatment record, again by the surgeon, 
noted that the veteran had been out of the cast for three to 
four weeks, and that the incision had healed nicely.  Range 
of the left knee motion was five degrees lateral extension 
and flexion to 90 degrees.  Physical examination of the knee 
revealed "mild" discomfort, "slight" puffiness, a 
"little" tenderness and sensory deficit, and no effusion.  
The surgeon instructed the veteran to continue her exercises.

An October 4, 1996, VA kinesitherapy note reflects that the 
therapist called the veteran, who said that she was "working 
out" at a nautilus fitness center near her home.  She 
reported for no scheduled VA kinesitherapy thereafter.  A 
January 3, 1997, VA outpatient record reflects that the 
veteran reported with gynecological complaints, but, in 
relating her history of knee surgery, stated that she was not 
having any particular problems.  The record also notes that 
the surgeon had released the veteran to return to work.  
Physical examination of her extremities revealed no edema.  
The examiner instructed her to return to the clinic in one 
year.

The foregoing evidence tends to show that, for the claimed 
convalescent period, the veteran did not have "severe" 
postoperative residuals.  See 38 C.F.R. § 4.30 (a)(2).  
Particularly, there is no evidence of incompletely healed 
surgical wounds after September 30, 1996.  On the contrary, 
the medical evidence reflected that the wound was already 
well healed.  Also, there was no therapeutic immobilization 
prescribed for the knee or any other major joint beyond 
September 30, 1996.  On the contrary, the evidence tends to 
show that the cast was removed no later than late August 
1996, and that the treating surgeon thereafter prescribed 
kinesitherapy (particularly weight lifting).  The veteran 
exercised on nautilus equipment, and she returned to work per 
the surgeon's release.  The record also lacks any evidence of 
the need for house confinement, "continued" use of a 
wheelchair or crutches, or prohibition of regular weight 
bearing beyond September 30, 1996.  Rather, the evidence 
tends to show that the veteran stopped using crutches only 
"several days" 

after the August 16, 1996, VA outpatient visit, i.e., prior 
to the claimed convalescent period.  Furthermore, there is no 
other medical evidence that the veteran experienced 
"severe" postoperative residuals beyond the period for 
which a convalescence rating was already assigned.  See id.  
On the contrary, the September 13, 1996 outpatient 
examination revealed symptomatology characterized as 
"slight," "little," and "mild."  Cf. 38 C.F.R. § 4.71a 
Diagnostic Code 5257; 4.73 Diagnostic Codes 5310-5312, and 
8520 to 8540 (1998) (ratings of orthopedic, muscular, and 
neurologic impairment of knee using characterizations of 
"mild" and "severe").  Although the veteran credibly 
indicated in her August 1997 Form 9 that she had reported to 
VA medical personnel that she was unable to bear weight on 
January 3, 1997, and was having swelling in her leg, the 
contemporaneous medical evidence from January 3, 1997, 
reflects that she had no complaints referable to her left 
knee, and affirmatively shows that she had no swelling in her 
leg at that time.  It also shows that she had "returned" to 
work, which, according to June 1996 VA records, involved 
standing for eight hours a day (i.e., weight bearing).  The 
latter evidence has greater evidentiary weight than the 
veteran's August 1997 statement, because the January 1997 
medical evidence was generated contemporaneously with the 
claimed convalescent period.  Thus, the Board finds that, for 
these reasons, the preponderance of the evidence is against 
her claim.  

The veteran asserts in her August 1997 Form 9 that she has 
experienced a variety of left knee complaints other than 
those previously mentioned.  Such complaints are relevant in 
the context of a claim for an increased schedular rating.  
However, these complaints do not reflect any evidence that is 
helpful to her claim for an extension of a temporary total 
rating.  Cf. 38 C.F.R. § 4.30(a)(2) (1998).

The veteran also contends in her Form 9 that the RO erred to 
the extent that it denied her claim based on her failure to 
report for a scheduled examination, because she had good 
cause for not reporting to the examination.  See 38 C.F.R. 
§ 3.655 (1998); see also July 1997 statement of the case.  In 
this regard, the Board notes 

that, prior to the termination of a total rating, a physical 
examination will be scheduled "when the evidence is 
inadequate to assign a schedular evaluation."  38 C.F.R. 
§ 4.30 (1998); see 38 U.S.C.A. § 1155 (West 1991), 38 C.F.R. 
§ 4.1 (1998).  Here, the RO's rating decisions have assigned 
the veteran's service-connected left knee disability a 10 
percent schedular evaluation pursuant to Diagnostic Code 
5257.  That diagnostic code provides that knee impairment 
will be assigned a rating of 10, 20, or 30 percent, if the 
evidence shows that the impairment is characterized as 
"slight," "moderate," or "severe," respectively.  
38 C.F.R. § 4.71a, DC 5257 (1998).  In regard to that rating 
criteria, the September 13, 1996, VA outpatient treatment 
report characterized the veteran's puffiness as "slight," 
with a "little" sensory deficit, and "mild" discomfort.  
The examiner conducted range of motion studies.  Moreover, 
the examiner, identified as the veteran's surgeon, was 
familiar with the entire history of the veteran's left knee 
disability.  Without expressing any opinion as to the 
appropriate schedular rating for the knee, the Board finds 
that this medical evidence was adequate for assigning a 
schedular evaluation.  See 38 C.F.R. § 4.2 (1998); VAOPGCPREC 
20-95; see also 38 C.F.R. §§ 4.71a, 4.73, 4.124a (1998) 
(diagnostic criteria, other than the criteria provided in 
Diagnostic Code 5257, pertaining to rating knee disability).  
Thus, a physical examination was not required prior to 
terminating the total rating, and the RO was not required to 
determine whether the veteran had good cause for failing to 
report for the examination.  See 38 C.F.R. § 3.655(a) (1998) 
(when entitlement to a benefit cannot be established or 
confirmed without a current examination and a claimant, fails 
to report without good cause, action shall be taken in 
accordance with 38 C.F.R. § 3.655 (b) or (c)).  Therefore, 
her assertion of good cause, even if true, is irrelevant.

The representative contends that the veteran is entitled to 
the benefit of the doubt with respect to her claim.  However, 
the benefit-of-the-doubt doctrine only applies if the 
evidence for and against a claim is in relative equipoise.  
As the weight of the evidence is against the veteran's claim 
here, the benefit-of-the-doubt doctrine is 

inapplicable.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extension beyond September 30, 1996, of a 
temporary total convalescent rating is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


- 8 -




- 7 -


